Title: James Madison to Robert Walsh, Jr., 22 December 1827
From: Madison, James
To: Walsh, Robert Jr.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Decr 22. 1827
                            
                        
                        
                        I have recd. your favor of the 10th. in which you invite from me contributions for the pages of the "American
                            Q. Review".
                        I have seen ample proofs in the Nos. already published that my anticipation of the success of such a work
                            under your auspices, was not erroneous. And I should take a pleasure in  offerings for its pages, were they but
                            mites, if my age & other obstacles did not bar me from the undertaking.
                        It is an error very naturally prevailing, that the retirement from public service, of which my case is an
                            example, is a leisure for whatever pursuit might be most inviting. The truth however is, that I have rarely during the
                            period of my public life, found my time less at my disposal than since I took my final leave of it: nor have I the
                            consolation of finding that as my powers of application necessarily decline, the demands on them proportionally decrease.
                        Were it necessary to prove what is here observed, I might appeal to what continually passes, to &
                            from me, through the mail; to the modes of neighbourly intercourse unavoidable in rural situations, especially in this quarter of the Union; and to the cares incident to the perplexing species of labour, & of
                            husbandry from which alone is derived the support of a complicated Establishment; to all which may now be added the duties
                            devolved on me, since the decease of the late Rector of the University, as one of a Standing Executive Committee, and an
                            organ of intercommunications among the Visitors, when not in Session. Nor must I omit as a further addition, the effect of
                            the age at which I am arrived, in stiffening the fingers which use the pen, to say nothing of a concurrent effect of which
                            I may be less sensible, on the source which supplies the matter for it.
                        My respect for your friendly disposition, and the public object you have in view, has drawn from me an
                            explanation, which I am sure you will rightly appreciate. I might enforce it by the remark, that such has been the
                            accumulated force of the causes alluded to, that I am yet to put a final hand to the digest and arrangement of some of my
                            papers, which may be considered as a task due from me
                        I am aware of the distinction between a communication of original papers composed for the occasion, and
                            documents or extracts to be merely transcribed, such as would be the historical memorials to which you have pointed. But I
                            may say to you what I have said in confidence to one or two others, that a posthumous appearance has been thought to be
                            best suited to their character. The debates & proceedings of the Convention which formed the Constitution of the
                            U. S. could not indeed be well published in detatched parts, and are very far too voluminous to be inserted in any
                            periodical work.
                        That in declining a compliance with your particular wishes, I may give some proof of my respect for them, I
                            have taken from my files, a paper of some length which has never been in print, and which was copied many years ago from
                            the original then, as it may yet be, in the archives of the Revolutionary Congress. It was drawn up by Mr. Wilson, as was
                            told me by himself, and was intended to mature the public mind for the Event of Independence, the necessity of which was
                            foreseen to be approaching, and which in fact approached so fast as to leave the ground taken by the document in the rear
                            of the public sentiment. The paper is made interesting by its date Feby 13. 1776; and by its complexion & scope;
                            but is not perhaps as a literary composition the most favorable specimen of the Classic talents of its author. As soon as
                            I can get it transcribed you shall have an opportunity of judging how far it may deserve a place and find a convenient
                            one, in a Reviewing Chapter. In the mean time I tender you anew my great esteem & good wishes
                        
                            
                                
                            
                        
                    